DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10/340141 and claims 1-20 of U.S. Patent No. 10/636667. Although the claims at issue are not identical, they are not patentably distinct from each other because they describe a method for patterning a mask layer by using mandrels with line-end cut pattern/sacrificial pattern, which are formed on the mandrels and trimmed to reduce a width.
Allowable Subject Matter
Claims 1-10 are allowed because the prior art doesn’t teach a method comprising: forming a first mandrel and a second mandrel over a mask layer; depositing a spacer layer over the first mandrel and the second mandrel; forming a line-end cut pattern over the spacer layer between the first mandrel and the second mandrel; 
Claims 11-17 are allowed because the prior art doesn’t teach a method comprising: providing a mandrel layer having a first opening; depositing a spacer layer over and along sidewalls of the first opening; forming a first patterned mask over the spacer layer, wherein the first patterned mask comprises a second opening exposing a first portion of the spacer layer; filling the second opening with a sacrificial material; planarizing the sacrificial material and the first pattered mask; removing the planarized first patterned mask while leaving the sacrificial material in the second opening to form a line-end cut pattern; depositing a protection layer to cover the line-end cut pattern; etching a lateral portion of the protection layer to expose sidewalls of the spacer layer and removing a thickness of the line-end cut pattern; completely removing the protection layer; patterning the spacer layer so that a second portion of the spacer layer 24TSMC No. P20171211US02 / Attorney Docket No. T12073/US10250 remain on sidewalls of the mandrel layer; and forming a second patterned mask by removing the mandrel layer while leaving the line-end cut pattern and the patterned spacer layer.
Claims 18-20 are allowed because the prior art doesn’t teach a method comprising: patterning a plurality of mandrels over a mask layer; depositing a spacer layer over and along sidewalls of the plurality of mandrels; forming a patterned mask over the spacer layer, the patterned mask 25TSMC No. P20171211US02 / Attorney Docket No. T12073/US10250 comprising an opening exposing a portion of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



4/7/2021